DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 70 recites the limitation "the pulse energy information" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims as outlined below are rejected on the ground of nonstatutory double patenting as being unpatentable over claims as outlined below of U.S. Patent No. 10539663. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims use the same anti-saturation configuration.
Claims of current application
Claims of 10539663
56
1
57
NA
58
3
59
1
60
1
61
3
62
4
63
5
64
5
65
6
66
7
67
7
68
8
69
9
70
9
71
10
72
11
73
11
74
12
75
13
76
14
77
24
78
NA
79
NA
80
NA




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 56 and 58-60 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giacotto (20130135606). 
Referring to claim 56, Giacotto shows a light detection and ranging system ( figure 1), comprising: 
a light sensing module to detect a pulse light signal and generate a corresponding electronic signal (see figure 1 Ref 1); and 
an amplifier module (see figure 1 Ref 23), coupled to the light sensing module (see figures see figure 1 Ref 1), to process the corresponding electronic signal, wherein the amplifier module includes an operational amplifier (see figure 7a-7c) and anti-saturation circuitry coupled to the operational amplifier (see figure 7a-7c Ref 23), wherein the anti-saturation circuitry includes at least one diode configured to be conductive when a voltage of the corresponding electronic signal exceeds a threshold voltage to selectively reduce a gain of the operational amplifier, or to limit a magnitude of the corresponding electronic signal that the operational amplifier receives, or both (see paragraph 110-114).
Referring to claim 58, Giacotto shows the anti-saturation circuitry comprises at least one diode connected in parallel with a resistor (see figure 7c). 
Referring to claim 59. Giacotto shows the anti-saturation circuitry comprises an operational amplifier anti-saturation circuit positioned on a feedback path of the operational amplifier and configured to reduce the gain of the operational amplifier when a diode in the operational amplifier anti-saturation circuit is conducting (see figure 7a-7c). 
Referring to claim 60, Giacotto shows the operational amplifier anti-saturation circuit is configured such that as the magnitude of the corresponding electronic signal increases, the gain of the operational amplifier is reduced (see figure 7a-7c note the output characteristics shown on the right).


Claim(s) 56, 57, 62-64, 68, and 69 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eken (20180275280). 
Referring to claim 56, Eken shows a light detection and ranging system (see paragraph 3), comprising: 
a light sensing module to detect a pulse light signal and generate a corresponding electronic signal (see paragraph 4-6); and 
an amplifier module (see figures 2, 4, 7b, 8b, 10, 11, and 12 note the TIA Ref 200 in combination with the support electronics), coupled to the light sensing module (see figures 2, 4, 7b, 8b, 10, 11, and 12 note the APD), to process the corresponding electronic signal, wherein the amplifier module includes an operational amplifier (note the TIA Ref 200 includes an op-amp as shown in paragraph 32) and anti-saturation circuitry coupled to the operational amplifier (see paragraph 7 note the TIA incudes a clipping circuit to prevent saturation of the TIA), wherein the anti-saturation circuitry includes at least one diode configured to be conductive when a voltage of the corresponding electronic signal exceeds a threshold voltage to selectively reduce a gain of the operational amplifier, or to limit a magnitude of the corresponding electronic signal that the operational amplifier receives, or both (see paragraph 8 note the adaptive clipping prevents the TIA from going into saturation by receiving a feedback voltage from the input of the TIA and a saturation threshold voltage and turns on the diode to prevent saturation).
Referring to claim 57, Eken shows wherein the anti-saturation circuitry further comprises a diode configured to be conductive when an output signal of the amplifier module exceeds a voltage threshold (see paragraph 8).
Referring to claim 62, Eken shows the anti-saturation circuitry comprises a pre-amplifier anti-saturation circuit configured to receive the corresponding electronic signal before it is input to the operational amplifier, to limit a magnitude of the corresponding electronic signal that the operational amplifier receives (see figure 10 and 11 Ref 1002 and 1004).
Referring to claim 63, Eken shows the pre-amplifier anti-saturation circuit includes a diode with a first terminal configured to receive the corresponding electronic signal and a second terminal connected to a reference voltage (see figure 11 Ref D1 and Vclip1).
Referring to claim 64, Eken shows the pre-amplifier anti-saturation circuit further includes an input resistor that is connected between an input of the amplifier module and an input of the operational amplifier (see figure 11 note Rd).
Referring to claim 68, Eken shows a pulse information acquisition subsystem to extract pulse information based on the corresponding electronic signal; and a controller having an input to receive the pulse information and configured to compensate for a timing error based on the pulse information (see paragraph 26-28).
Referring to claim 69, Eken shows the pulse information includes pulse energy information, and wherein an amount of the timing error that the controller is configured to compensate is inversely proportional to an amount of energy indicated in the pulse energy information (see paragraph 26-28 note that pulse energy is the product of pulse width and pulse height, because the height is fixed due to the clipping the pulse energy is dependent on the pulse width.  Eken shows correcting pulse widening which is the only variable in determining pulse energy).
Referring to claim 73, Eken shows the pulse information acquisition subsystem comprises a pulse expansion circuit for expanding a waveform of a given pulse (see figure 3a-3b).




	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eken (20180275280).
While Eken fails to specifically indicate that the system is controlled based upon the presence of noise detected by the controller this is extremely well known in LIDAR applications and adds no new or unexpected results.  
Claim(s) 59 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eken (20180275280) in view of Nakamura (20080309407).
Referring to claim 59, Nakamura shows the anti-saturation circuitry comprises an operational amplifier anti-saturation circuit positioned on a feedback path of the operational amplifier and configured to reduce the gain of the operational amplifier when a diode in the operational amplifier anti-saturation circuit is conducting (see paragraph 6).  It would have been obvious to include the gain control as shown by Nakamura because this is a common strategy to prevent saturation. 
Referring to claim 60, Nakamura shows the operational amplifier anti-saturation circuit is configured such that as the magnitude of the corresponding electronic signal increases, the gain of the operational amplifier is reduced (see paragraph 5-6).
Claim(s) 65-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eken (20180275280) in view of Hosking (20050078916).
Referring to claim 65, Eken fails to show post amplification however Hosking shows a similar device that includes a post-amplifier anti-saturation circuit positioned between an output of the amplifier module and an output of the operational amplifier, to limit a magnitude of an amplified electronic signal that the operational amplifier outputs (see figure 2c Ref 245).  It would have been obvious to include the post-amplifier because this allows the signal passed from the amplifier to the processor to be within useful limits of the processor as taught by Hosking. 
Referring to claims 66 and 67, note the configuration claimed in these claims is extremely well known and adds no new or unexpected results.  Note see Floyd (Basic Operational Amplifier Circuits) for a teaching reference.  

Allowable Subject Matter
Claim 78-80 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Broekaert (6798282) and Quek (20030111604).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645